12-3483
    Yang v. Holder
                                                                                  BIA
                                                                          A076 099 837
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 24th day of April, two thousand fourteen.


    PRESENT:
             PETER W. HALL,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    CUI RU YANG,
             Petitioner,

                     v.                                    12-3483
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Vlad Kuzmin, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Francis W. Fraser,
                                  Senior Litigation Counsel; Enitan O.
                                  Otunla, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Cui Ru Yang, a native and citizen of the People’s

Republic of China, seeks review of an August 7, 2012

decision of the BIA denying her motion to reopen.     In re Cui

Ru Yang, No. A076 099 837 (B.I.A. Aug. 7, 2012).    We assume

the parties’ familiarity with the underlying facts and

procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s

admonition that such motions are “disfavored.”     Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

considers relevant evidence of country conditions in

evaluating a motion to reopen, we review the BIA’s factual

findings under the substantial evidence standard.     See Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

    Although Yang’s motion was indisputably untimely

because it was filed nine years after the agency’s final

order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), there is



                             2
no time limitation for filing a motion to reopen if it “is

based on changed country conditions arising in the country

of nationality or the country to which removal has been

ordered, if such evidence is material and was not available

and would not have been discovered or presented at the

previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

also 8 C.F.R. § 1003.2(c)(3)(ii).       The BIA did not err in

finding that Yang failed to demonstrate such conditions.

    As an initial matter, contrary to Yang’s assertion,

there is no indication that the BIA applied an incorrect

standard.   See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also Jian

Hui Shao, 546 F.3d at 168-69.       Moreover, the BIA did not

abuse its discretion in declining to credit Yang’s evidence

that authorities had discovered her practice of Christianity

and sought to arrest her because the letters she proffered

were unsworn and were either not based on first-hand

knowledge or were prepared by interested witnesses not

subject to cross-examination.       See Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006); see also

Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214-15 & n.5

(BIA 2010) (affording minimal weight to documents obtained

solely for removal proceedings by interested witnesses not


                                3
subject to cross-examination), abrogated on other grounds by

Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

Furthermore, the BIA reasonably concluded that the letters,

as well as the generalized country conditions evidence

showing continuing rather than changing conditions for

Christians, did not indicate that conditions in China had

worsened such that individuals similarly situated to Yang

faced persecution.    See 8 U.S.C. § 1229a(c)(7)(C)(ii); see

also Jian Hui Shao, 546 F.3d at 169.    Accordingly, the BIA

did not abuse its discretion in denying Yang’s motion to

reopen as untimely.    See 8 U.S.C. § 1229a(c)(7)(C).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               4